DETAILED ACTION
This Office action is in response to the amendment filed on April 27, 2021.
Claims 1-3, 5-10, 12-17, 19, and 20 are pending.
Claims 1-3, 5-10, 12-17, 19, and 20 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed and will be renumbered as 1-17 in the patent.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 15 and 18-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Yu Ding (Reg. No. 78,945) on May 7, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 04/27/2021), please amend Claims 1-3, 5-10, 12-17, 19, and 20 as follows:

1. (Currently Amended) A computer-implemented method, comprising:
receiving, by a first coordination server in a blockchain network, a data reading request from a client device, wherein the data reading request comprises a first code value;
when the first code value is matched in first code value configuration data, obtaining, by the first coordination server in the blockchain network, a first location value corresponding to the first code value based on the first code value configuration data, wherein the first location value is associated with a location of first block data in a blockchain, and wherein the first code value configuration data comprises at least one code value that corresponds to a location value; and
when the first location value satisfies a location value determining condition:
obtaining, by the first coordination server in the blockchain network, the first block data based on the first location value; and
in the blockchain network, a reading result to the client device based on the obtained first block data 
when the first location value does not satisfy the location value determining condition:
sending, by the first coordination server in the blockchain network, the first location value to a second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network and from the second coordination server in the blockchain network, second block data associated with the first location value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received second block data 

2. (Currently Amended) The computer-implemented method of claim 1, wherein the data reading request comprises a block data reading request, wherein the block data reading request comprises a code value of to-be-read block data in the blockchain, and wherein sending the reading result to the client device based on the obtained first block data obtained first block data 

3. (Currently Amended) The computer-implemented method of claim 1, wherein the data reading request comprises a transaction data reading request, wherein the transaction data reading request comprises a code value of to-be-read transaction data in the blockchain, and wherein sending the reading result to the client device based on the obtained first block data 
obtained first block data in the blockchain; and
sending the obtained transaction data 

4. (Canceled)

5. (Currently Amended) The computer-implemented method of claim 1, further comprising:
when the first code value is not matched in the first code value configuration data:
sending, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network, block data sent by the second coordination server in the blockchain network, wherein the block data is associated with the first code value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received block data 

6. (Currently Amended) The computer-implemented method of claim 1, further comprising:
when the first code value is not matched in the first code value configuration data:
sending, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network; and
in the blockchain network, a location value sent by the second coordination server in the blockchain network, wherein the location value is associated with the first code value.

7. (Currently Amended) The computer-implemented method of claim 6, further comprising:
obtaining, by the first coordination server in the blockchain network, third block data based on the location value sent by the second coordination server in the blockchain network; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the obtained third block data 

8. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a first coordination server in a blockchain network to perform operations comprising:
receiving, by the first coordination server in the blockchain network, a data reading request from a client device, wherein the data reading request comprises a first code value;
when the first code value is matched in first code value configuration data, obtaining, by the first coordination server in the blockchain network, a first location value corresponding to the first code value based on the first code value configuration data, wherein the first location value is associated with a location of first block data in a blockchain, and wherein the first code value configuration data comprises at least one code value that corresponds to a location value; and
when the first location value satisfies a location value determining condition:
, by the first coordination server in the blockchain network, the first block data based on the first location value; and
sending, by the first coordination server in the blockchain network, a reading result to the client device based on the obtained first block data 
when the first location value does not satisfy the location value determining condition:
sending, by the first coordination server in the blockchain network, the first location value to a second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network and from the second coordination server in the blockchain network, second block data associated with the first location value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received second block data 

9. (Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein the data reading request comprises a block data reading request, wherein the block data reading request comprises a code value of to-be-read block data in the blockchain, and wherein sending the reading result to the client device based on the obtained first block data obtained first block data 

10. (Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein the data reading request comprises a transaction data reading request, wherein the transaction data reading request comprises a code value of to-be-read transaction data in the obtained first block data 
obtaining, from the obtained first block data in the blockchain; and
sending the obtained transaction data 

11. (Canceled)

12. (Currently Amended) The non-transitory, computer-readable medium of claim 8, the operations further comprising:
when the first code value is not matched in the first code value configuration data:
sending, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network, block data sent by the second coordination server in the blockchain network, wherein the block data is associated with the first code value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received block data 

13. (Currently Amended) The non-transitory, computer-readable medium of claim 8, the operations further comprising:
when the first code value is not matched in the first code value configuration data:
, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network; and
receiving, by the first coordination server in the blockchain network, a location value sent by the second coordination server in the blockchain network, wherein the location value is associated with the first code value.

14. (Currently Amended) The non-transitory, computer-readable medium of claim 13, the operations further comprising:
obtaining, by the first coordination server in the blockchain network, third block data based on the location value sent by the second coordination server in the blockchain network; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the obtained third block data 

15. (Currently Amended) A computer-implemented system, comprising:
one or more computers of a first coordination server in a blockchain network; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, comprising:
receiving, by the first coordination server in the blockchain network, a data reading request from a client device, wherein the data reading request comprises a first code value;
, by the first coordination server in the blockchain network, a first location value corresponding to the first code value based on the first code value configuration data, wherein the first location value is associated with a location of first block data in a blockchain, and wherein the first code value configuration data comprises at least one code value that corresponds to a location value; and
when the first location value satisfies a location value determining condition:
obtaining, by the first coordination server in the blockchain network, the first block data based on the first location value; and
sending, by the first coordination server in the blockchain network, a reading result to the client device based on the obtained first block data 
when the first location value does not satisfy the location value determining condition:
sending, by the first coordination server in the blockchain network, the first location value to a second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network and from the second coordination server in the blockchain network, second block data associated with the first location value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received second block data 

obtained first block data obtained first block data 

17. (Currently Amended) The computer-implemented system of claim 15, wherein the data reading request comprises a transaction data reading request, wherein the transaction data reading request comprises a code value of to-be-read transaction data in the blockchain, and wherein sending the reading result to the client device based on the obtained first block data 
obtaining, from the obtained first block data in the blockchain; and
sending the obtained transaction data 

18. (Canceled)

19. (Currently Amended) The computer-implemented system of claim 15, the one or more operations further comprising:
when the first code value is not matched in the first code value configuration data:
sending, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network;
, by the first coordination server in the blockchain network, block data sent by the second coordination server in the blockchain network, wherein the block data is associated with the first code value; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received block data 

20. (Currently Amended) The computer-implemented system of claim 15, the one or more operations further comprising:
when the first code value is not matched in the first code value configuration data:
sending, by the first coordination server in the blockchain network, the first code value to the second coordination server in the blockchain network;
receiving, by the first coordination server in the blockchain network, a location value sent by the second coordination server in the blockchain network, wherein the location value is associated with the first code value;
obtaining, by the first coordination server in the blockchain network, third block data based on the location value sent by the second coordination server in the blockchain network; and
sending, by the first coordination server in the blockchain network, the reading result to the client device based on the obtained third block data 

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “when the first code value is matched in first code value configuration data, obtaining, by the first coordination server in the blockchain network, a first location value corresponding to the first code value based on the first code value configuration data, wherein the first location value is associated with a location of first block data in a blockchain, and wherein the first code value configuration data comprises at least one code value that corresponds to a location value; and when the first location value satisfies a location value determining condition: obtaining, by the first coordination server in the blockchain network, the first block data based on the first location value; and sending, by the first coordination server in the blockchain network, a reading result to the client device based on the obtained first block data; and when the first location value does not satisfy the location value determining condition: sending, by the first coordination server in the blockchain network, the first location value to a second coordination server in the blockchain network; receiving, by the first coordination server in the blockchain network and from the second coordination server in the blockchain network, second block data associated with the first location value; and sending, by the first coordination server in the blockchain network, the reading result to the client device based on the received second block data” as recited in independent Claims 1, 8, and 15.
The closest cited prior art, the combination of US 2018/0293834 (hereinafter “Cage”) and US 2015/0106900 (hereinafter “Pinski”), teaches processing of a user device game-playing transaction based on location. However, the combination of Cage and Pinski fails to teach “when the first code value is matched in first code value configuration data, obtaining, by the first .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191